Filed 3/18/22

                   CERTIFIED FOR PUBLICATION
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                       SECOND APPELLATE DISTRICT
                              DIVISION TWO


 COLONIAL VAN & STORAGE,               No. B317125
 INC.
         Petitioner,
                                       (Fresno County Super. Ct.
 v.                                    Nos. 18CECG00586,
 THE SUPERIOR COURT OF                      18CECG02656)
 FRESNO COUNTY,
         Respondent;
 CRYSTAL D. DOMINGUEZ et al.,
         Real Parties in Interest.



     ORIGINAL PROCEEDINGS in mandate. Kristi Culver Kapetan,
Judge of the Superior Court of Fresno County. Petition granted.
     Horvitz & Levy, Mitchell C. Tilner, Mark A. Kressel; Bremer
Whyte Brown & O’Meara, Keith G. Bremer, Karen M. Baytosh and
August B. Hotchkin for Petitioner Colonial Van & Storage, Inc.
       No appearance for Respondent.
      Marderosian & Cohen, Michael G. Marderosian, Heather S.
Cohen; Law Offices of Frank M. Nunes and Frank M. Nunes for Real
Party In Interest Crystal D. Dominguez.
      Haffner Law, Joshua H. Haffner and Graham G. Lambert for
Real Parties In Interest Rachel Schindler et al.
                ________________________________________
       A young man suffering from a mental health condition suddenly
fired a handgun at family members and guests inside his family home.
Among the injured were his mother’s coworker and a business
associate, who were both involved in work-related activities with the
mother and stepfather at the time. An employer has an affirmative
duty to provide employees with a safe place to work. (Lab. Code,
§ 6400, subd. (a); Seabright Ins. Co. v. US Airways, Inc. (2011) 52
Cal.4th 590, 603.) Does this duty include ensuring that an off-site
meeting place for coworkers and business associates like an employee’s
private residence is safe from third party criminal harm? We hold the
answer is “No.” 1 In light of our holding, we grant the writ petition
challenging the court’s order denying the summary judgment motion in
this case and direct the trial court to enter a new and different order
granting summary judgment.
          FACTUAL AND PROCEDURAL BACKGROUND
I.     The Shooting
       Colonial Van & Storage, Inc. (Colonial) is a moving and storage
company in Fresno that services California and Nevada. Colonial
recognized in its Employee Handbook that workplace violence is “a
growing nationwide problem necessitating a firm, considered response
by employers.” As part of its workplace antiviolence policy, Colonial
enumerated behaviors that may constitute workplace violence if they
involved Colonial employees on and off Colonial premises. The
handbook further stated that workplace violence “will not be tolerated”
and offenders would be immediately removed from Colonial premises
and face possible disciplinary action following an investigation.



      1 In a separate order, we granted the motion to strike exhibit
No. 3 filed in this court under seal in opposition to the writ petition.
Because the exhibit under seal was not introduced in the trial court, it
is not part of the record in this proceeding. (Mission Imports, Inc. v.
Superior Court (1982) 31 Cal.3d 921, 927, fn. 5; Pomona Valley Hospital
Medical Center v. Superior Court (2013) 213 Cal.App.4th 828, 835,
fn. 5.) Accordingly, we do not consider it.


                                   2
       Carol Holaday (Holaday) and her husband Jim Willcoxson 2
(Willcoxson) were employed by Colonial. Holaday was a supervisor and
a long-haul dispatcher. She typically worked at Colonial’s Fresno office
but was authorized to work at home at her discretion. Holaday often
had coworkers visit her home for social and work-related reasons.
Willcoxson was a Colonial sales representative. His job entailed
traveling to various places and making telephone calls.
       Kyle Holaday (Kyle) was unemployed and had been residing with
his mother and Willcoxson for approximately two years. He was 26
years old, a veteran of the Iraq and Afghanistan wars, and suffered
from posttraumatic stress disorder (PTSD) for which he was receiving
outpatient treatment. Kyle had a history of self-harm and misuse of
firearms. He frequently left loaded guns around the home and shot
birds and rodents on one occasion.
       Crystal Dominguez 3 (Dominguez) was a Colonial employee and
worked with Holaday at the Fresno office. She was a frequent visitor to
Holaday’s home and considered Kyle a friend.
       Rachel Schindler (Schindler) was employed by another moving
company that worked with Colonial. She knew Holaday in a business
capacity and had been to her home a few times. Schindler had only
briefly met Kyle.
       On the evening of March 24, 2017, Holaday and Willcoxson
hosted a dinner in their Fresno home for Dominguez and Schindler.
Schindler brought her five-month-old daughter with her. The four
adults were socializing, but also networking and engaged in job-related
tasks. Kyle was present at the time. After acknowledging the arriving
guests, Kyle sat in the living room and looked at his cell phone.


      2The surname of Holaday’s husband is also spelled as
“Wilcoxson.” For consistency, we use the Willcoxson spelling in the
superior court exhibits.
      3  We spell her surname as Dominguez in conformity with the
spelling she gave at Kyle’s preliminary hearing. However, her surname
is spelled inconsistently as “Dominquez” throughout the record.


                                   3
       At one point Willcoxson went into the kitchen while the three
women talked in the living room. Without speaking, Kyle left the living
room and returned with a handgun and began firing. He shot and
killed Willcoxson and a family dog and wounded Holaday, Dominguez,
and Schindler. A bullet grazed the baby’s ear. Kyle fled from the home
and was struck by a moving car when he ran into the street. Police
arrived and arrested him. 4
II.    The Lawsuits
       Dominguez and Schindler (collectively plaintiffs) each filed a
lawsuit against Colonial and Holaday for personal injury damages.
Dominguez’s operative complaint alleged causes of action for negligence
and intentional infliction of emotional distress against Colonial and
Holaday and negligent supervision against Holaday alone. As to all
causes of action, Dominguez alleged Colonial was vicariously liable for
Holaday’s misconduct pursuant to the doctrine of respondeat superior.
       Schindler’s separate complaint filed on behalf of herself and her
baby daughter pleaded the same causes of action against Colonial and
Holaday, alleging substantially the same allegations. The two lawsuits
were later consolidated.
III. The Summary Judgment Motion
       Colonial moved for summary judgment on plaintiffs’ direct
negligence claim for lack of duty because Colonial did not own, possess,
or control the home where the shooting occurred, and on all claims
because the shooting was an unforeseeable event.
       Plaintiffs filed opposition. As to the claims of direct negligence
and intentional infliction of emotional distress against Colonial,
plaintiffs asserted there were triable issues whether Colonial owed
plaintiffs a duty to protect because Colonial controlled the home where


      4 Kyle ultimately pleaded no contest to one count of murder,
three counts of attempted murder, and one count of animal cruelty.
The superior court found Kyle was legally insane at the time of the
offenses and commented that Kyle’s acts were “inexplicable,”
“irrational,” and “without warning.” The court sentenced him
accordingly.


                                   4
the shooting occurred; Colonial knew or should have known of the
dangers Kyle posed and the corresponding risks associated with using
the home as a work site. Both plaintiffs also contended there were
triable issues whether Colonial was vicariously liable for Holaday’s
alleged negligent and intentional misconduct under the doctrine of
respondeat superior.
       Following a hearing, the trial court denied summary judgment
finding as disputed facts: (1) the extent to which Colonial employees
performed work in Holaday’s home; (2) the purpose of Dominguez’s
presence at the home on the evening of the shooting; (3) how long Kyle
had lived at the home; and (4) whether plaintiffs were friends with
Kyle. The court entered its order denying the motion on July 23, 2020.
IV. The Writ Petition
       On August 21, 2020, Colonial filed a petition for writ of mandate
urging the Fifth District Court of Appeal to vacate the trial court’s
order denying the motion for summary judgment and enter a new order
granting summary judgment. 5 After receiving opposition from
plaintiffs and a reply in support of Colonial’s petition, the appellate
court issued an order to show cause why the relief requested in the
petition should not be granted. 6
                               DISCUSSION
I.     The Propriety of Writ Review
       “[W]rit review is appropriate only when (1) ‘the remedy by appeal
would be inadequate’ [citation] or (2) the writ presents a ‘significant
issue of law’ or an issue of ‘widespread’ or ‘public interest.’ ” (California
Dept. of Tax & Fee Administration v. Superior Court (2020) 48
Cal.App.5th 922, 929.) Writ review is appropriate in this case because
an order denying a summary judgment motion is not appealable (see


      5   Codefendant Holaday is not a party to this writ proceeding.
      6 After Dominguez filed a return, the California Supreme Court
transferred the case from the Fifth District Court of Appeal to the
Second District Court of Appeal for decision. Schindler has also filed a
return.


                                     5
Code Civ. Proc., § 904.1, subd. (a)) and Colonial’s petition presents an
issue of law that is of paramount importance to public welfare during
the current Covid-19 pandemic: Whether an employer has a duty to
ensure that off-site work locations are safe from third party criminal
conduct. 7
II.   Summary Judgment
      “A defendant is entitled to summary judgment if it can ‘show that
there is no triable issue as to any material fact.’ [Citation.] The
defendant bears the initial burden of establishing that the plaintiff’s
cause of action has ‘no merit’ by showing that the plaintiff cannot
establish ‘one or more elements of [the] cause of action.’ [Citation.] If
this burden is met, the ‘burden shifts’ to the plaintiff ‘to show that a
triable issue of one or more material facts exists as to the cause of
action.’ ” (Issakhani v. Shadow Glen Homeowners Assn., Inc. (2021) 63
Cal.App.5th 917, 924, fn. omitted.)
      We review the denial of a motion for summary judgment de novo,
and thus do not defer to the trial court’s rulings or reasoning.
(Camarillo v. Vaage (2003) 105 Cal.App.4th 552, 560; Burgueno v.
Regents of University of California (2015) 243 Cal.App.4th 1052, 1057.)
III. Plaintiffs’ Direct Negligence Claim Against Colonial
      To establish a cause of action for negligence, a plaintiff must
allege facts showing a legal duty to use due care, breach of the duty,
causation, and damages. (Kesner v. Superior Court (2016) 1 Cal.5th
1132, 1158.) Duty is a threshold issue, a question of law for the court,
and reviewed de novo on appeal. (Id. at p. 1142.) Every person has a
duty in his or her activities to exercise reasonable care for the safety of
others. (Civ. Code, § 1714, subd. (a).) Yet this duty “is not absolute”; a
defendant does not necessarily owe every plaintiff a duty of care.
(Brown v. USA Taekwondo (2021) 11 Cal.5th 204, 215.) Generally,

      7 Plaintiffs also contend the writ petition should be summarily
denied in light of the trial court’s denial of Colonial’s summary
judgment motion on procedural as well as substantive grounds.
However, plaintiffs have cited no authority that precludes us on
jurisdictional grounds from reviewing the merits of this writ petition.


                                     6
“ ‘one owes no duty to control the conduct of another, nor to warn those
endangered by such conduct.’ ” (Regents of University of California v.
Superior Court (2018) 4 Cal.5th 607, 619; accord, Delgado v. Trax Bar
& Grill (2005) 36 Cal.4th 224, 235 [“as a general matter, there is no
duty to act to protect others from the conduct of third parties”].)
       Plaintiffs argue Colonial’s summary judgment motion was
properly denied. Their arguments advance two reasons the no-duty-to-
protect rule is inapplicable here: (1) Colonial owed both plaintiffs a
duty to protect. Plaintiffs’ theory is that Colonial had an affirmative
duty to protect them because Colonial controlled the home where the
shooting occurred and Kyle’s harm was foreseeable. (2) A special
relationship between Dominguez and Colonial gave rise to Colonial’s
duty to protect. Dominguez theorized her employer-employee
relationship with Colonial required a finding of liability premised on
Holaday’s negligent and intentional misconduct.
       For both theories, plaintiffs must also show that imposing a duty
on Colonial in these circumstances is warranted under the Rowland
factors (Rowland v. Christian (1968) 69 Cal.2d 108, 113 (Rowland)). In
other words, if imposed, the boundaries of that duty encompassed the
burden to protect them against a once-in-a-lifetime shooting rampage.
       Our analysis of cases relating to plaintiffs’ theories and the
Rowland factors leads us to the conclusion that an employer does not
have a duty to protect working-at-home employees from third party
criminal conduct as a matter of law.
       A.    Colonial Owed No Duty To Protect Plaintiffs
             Because Colonial Did Not Control Holaday’s
             Home
       A defendant’s control over property is sufficient to create a duty
to protect owed to persons using the property. (Alcaraz v. Vece (1997)
14 Cal.4th 1149, 1162, 1166; accord, Soto v. Union Pacific Railroad Co.
(2020) 45 Cal.App.5th 168, 177 [“the rationale being that whoever has
the means to control the property can take steps to prevent the harm”].)
Conversely, absent any control of the property, a defendant cannot be
held liable for a dangerous condition on that property. (Cody F. v.


                                   7
Falletti (2001) 92 Cal.App.4th 1232, 1241 [“ ‘[t]he law does not impose
responsibility where there is no duty because of the absence of a right
to control’ ”]; accord, Soto v. Union Pacific Railroad Co., at p. 177;
Vasilenko v. Grace Family Church (2017) 3 Cal.5th 1077, 1084
[generally, there is no right to control another’s property].)
       In support of its summary judgment motion, Colonial presented
evidence that it did not own, possess, or control the home where the
shooting occurred; the home was Holaday’s private residence.
Plaintiffs do not dispute Colonial’s lack of ownership and possession,
but they contend there was a triable issue whether Colonial controlled
the property, thus creating a duty to protect. Plaintiffs also argue
Colonial exercised control of the home by enjoying a commercial benefit
from its use as a work site.
               1.    Colonial did not engage in behavior
                     commensurate with controlling the home
       When it comes to property, “ ‘control’ ” is defined as the “ ‘power
to prevent, remedy or guard against the dangerous condition.’ ” (Public
Utilities Com. v. Superior Court (2010) 181 Cal.App.4th 364, 378; Low
v. City of Sacramento (1970) 7 Cal.App.3d 826, 833–834.) This involves
a “ ‘dramatic assertion of a right normally associated with ownership or
at least . . . possession’ ” of the subject property (Contreras v. Anderson
(1997) 59 Cal.App.4th 188, 200) or “undertaking affirmative acts that
are consistent with being the owner or occupier of the property” (Lopez
v. City of Los Angeles (2020) 55 Cal.App.5th 244, 258). Accordingly,
defendants have been found to control property in which they have no
legal interest by taking some overt action directed at the property to
modify or improve it beyond simple upkeep. For example, constructing
a fence around the property (Alcaraz v. Vece, supra, 14 Cal.4th at
pp. 1161–1162); erecting a Neon sign to illuminate the property
(Johnson v. De La Guerra Properties, Inc. (1946) 28 Cal.2d 394, 401);
installing sprinklers, planting trees, and maintaining the property
(Alpert v. Villa Romano Homeowners Assn. (2000) 81 Cal.App.4th 1320,
1335); or mowing and watering the property, removing debris, and




                                     8
repairing any holes in the grassy surface (Low v. City of Sacramento,
supra, 7 Cal.App.3d at pp. 830, 834).
       On the other hand, defendants were found not liable for slip and
fall injuries sustained on public sidewalks abutting their property
caused by third parties having deposited dog feces (Selger v. Steven
Bros. (1990) 222 Cal.App.3d 1585, 1591–1592), or rubbish and other
detritus (Bolles v. Hilton & Paley, Inc. (1931) 119 Cal.App.126, 127–
128; accord, Lopez v. City of Los Angeles, supra, 55 Cal.App.5th at
p. 258). The rationale being that in those instances the defendants did
not exert sufficient control over the property by effectively treating it as
their own to warrant imposition of a duty of care. (Lopez, at p. 256.)
       The record contains no evidence suggesting Colonial directed or
engaged in some overt acts with respect to the home associated with
business ownership. For example, there was no evidence that Colonial
set specific hours for the employees to work in the home, provided or
paid for landscaping or a security system, designated the home as a
business location for insurance and tax purposes, or named the home as
an extension of its business in any in-house documents or
communications with outside businesses.
       Further, California courts have declined to impose a duty to
protect for tortious or criminal harm committed by third parties on
property that defendants, like Colonial, did not actually own, possess,
or control. (See, e.g., Nevarez v. Thriftimart, Inc. (1970) 7 Cal.App.3d
799, 805–806 [shopping center operator was not liable for injuries
sustained by child who was struck by a car after running into a public
street during a carnival at the shopping center]; Steinmetz v. Stockton
City Chamber of Commerce (1985) 169 Cal.App.3d 1142, 1144, 1146–
1147 [business hosting a mixer was not liable for murder of a guest who
was fatally stabbed returning to her car in an off-premises parking lot
that the business did not own, possess, or control]; Owens v. Kings
Supermarket (1988) 198 Cal.App.3d 379, 385–387 [grocery store was
not liable for injuries to a customer struck by a car while on a public
street adjacent to store]; Martinez v. Pacific Bell (1990) 225 Cal.App.3d
1557, 1561–1562 [telephone company was not liable for parking


                                     9
attendant’s injuries sustained in an attack by criminals attracted to the
parking lot by a public phone booth located on adjacent property].)
             2.     Deriving a commercial benefit from the
                    use of the home does not create a duty to
                    protect
       In support of their theory that Colonial controlled the home
where the shooting occurred, plaintiffs rely on Southland Corp. v.
Superior Court (1988) 203 Cal.App.3d 656 (Southland Corp.). The
issue in Southland Corp. was whether a convenience store was liable
for third party criminal harm that occurred on adjacent property in
which the store had no legal interest. A store customer was assaulted
in a vacant lot typically used for customer parking that was neither
owned nor leased by the store. (Id. at p. 660.) The Court of Appeal
concluded there was a triable issue whether the store controlled the
vacant lot, and thus owed the injured customer a duty to protect. (Id.
at p. 661.) The court explained a customer’s perception that the lot was
controlled by the store “may not have been unreasonable” (ibid.)
because the store “realized a significant commercial benefit” from its
use of the lot for parking (id. at p. 667).
       In Alcaraz v. Vece, supra, 14 Cal.4th 1149, our Supreme Court
traced the origin and use of “ ‘commercial benefit’ ” in earlier appellate
court decisions that addressed a defendant’s liability for injuries
incurred on nearby property in which the defendant held no legal
interest. (Id. at pp.1163–1166.) Among the cases the court examined
was Southland Corp. (Alcaraz, at pp. 1163–1164.) In brief, the court
concluded that in each of those cases, including Southland Corp.,
deriving a commercial benefit was not the “dispositive” factor relating
to the issue of defendant’s control. (Alcaraz, at p. 1163; see Lopez v.
City of Los Angeles, supra, 55 Cal.App.5th at p. 263.) Indeed, in its
opinion, the Southland Corp. court pointed to other factors indicating
the store may have treated the vacant lot as its own. Among them,
that the store manager had taken steps to remove loiterers from the lot
by demanding that they leave or calling the police. (Southland Corp.,
supra, 203 Cal.App.3d at p. 661.) In other words, the store


                                   10
dramatically asserted a right normally associated with property
ownership.
       More recently, we considered, albeit in a different factual context,
this same deriving-a-commercial-benefit argument, noting it
“effectively makes commercial benefit the sole predicate for the
imposition of a duty of care.” 8 (Lopez, supra, 55 Cal.App.5th at p. 263.)
Tracing our reasoning in Lopez, we conclude plaintiffs’ proposed
definition of control, apart from being contrary to precedent, would
mean that every employer would be absolutely liable for any injury
suffered at home by working-at-home employees. (Ibid.) To avoid
liability, employers would have the onerous task of ensuring these
employees maintained the safety of their private residences and the
mental health of their fellow residents and invitees. We reject
plaintiffs’ “invitation to distort the recognized principles of premises
liability or negligent management of property by such means.”
(Martinez v. Pacific Bell, supra, 225 Cal.App.3d at p. 1563.)
       B.     Colonial Owed Dominguez No Duty To Protect
              Based on the Employer-Employee Relationship
       A defendant may have an affirmative duty to protect the plaintiff
from harm by a third party “even though the risk of harm is not of the
defendant’s own making,” if a special relationship exists. (Brown v.


      8  In Lopez, we affirmed the trial court’s order granting judgment
notwithstanding the verdict after a jury found a business partially
liable for an injury to plaintiff, a pedestrian, who stepped in a pothole
located on abutting city-owned property where the lip of a driveway
and the sidewalk gutter met. (Lopez v. City of Los Angeles, supra, 55
Cal.App.5th at pp. 250–251.) We concluded the duty to exercise care to
maintain property in a safe condition did not obligate the business to
repair the pothole. The business did not exercise control merely by
putting the driveway and gutter to their ordinary uses. (Id. at pp. 259–
261.) We rejected the position that the business had de facto control
over the area because the commercial benefit it derived from the
driveway and gutter was not dispositive of the issue of control, defined
as the dramatic assertion of any of the rights normally associated with
ownership or possession. (Id. at pp. 263–264.)


                                    11
USA Taekwondo, supra, 11 Cal.5th at p. 215; Regents of University of
California v. Superior Court, supra, 4 Cal.5th at p. 619.)
“Relationships that have been recognized as ‘special’ share a few
common features. Generally, the relationship has an aspect of
dependency in which one party relies to some degree on the other for
protection. [Citations.] . . . [¶] The corollary of dependence in a
special relationship is control. Whereas one party is dependent, the
other has superior control over the means of protection. ‘[A] typical
setting for the recognition of a special relationship is where “the
plaintiff is particularly vulnerable and dependent upon the
defendant who, correspondingly, has some control over the plaintiff’s
welfare.” ’ ” (Regents of University of California v. Superior Court, at
pp. 620–621.) As a result, the plaintiff can claim a right to expect the
defendant’s protection. (Brown v. USA Taekwondo, at p. 216.)
        Dominguez contends as Colonial’s employee she had a special
relationship with her employer. (See Brown v. USA Taekwondo, supra,
11 Cal.5th at p. 216 [examples of special relationships creating an
affirmative duty to protect include the relationship between employers
and employees]; accord, Regents of University of California v. Superior
Court, supra, 4 Cal.5th at p. 620.) According to Dominguez, Colonial
was therefore required to undertake measures to protect its working-
at-home employees from third party criminal harm. 9 (See Rest.3d
Torts, Liability for Physical and Emotional Harm (2012) § 40, subds. (a)
& (b)(4) [special relationships include “an employer with its employees
who, while at work, are: [¶] (a) in imminent danger; or [¶] (b) injured
or ill and thereby rendered helpless”].)
        However, Dominguez cannot call upon the special relationship
exception here. The scope of her employer-employee relationship with
Colonial did not extend to the facts of this case. The shooting did not
occur at Dominguez’s place of employment, but as discussed, at a
private residence that Colonial did not control. (See Rest.3d Torts,


      Schindler produced no evidence that she was Colonial’s
      9
employee and does not claim the special relationship exception.


                                  12
supra, § 40, com. k [“The circumstances in which the affirmative duty
imposed in this Subsection might apply have been largely limited to the
risk to an employee of a criminal attack by a third party that occurs at
the place of employment,” italics added]; Regents of University of
California v. Superior Court, supra, 4 Cal.5th at pp. 625–626 [although
the university was in a special relationship with enrolled students, its
duty to protect them from third party criminal harm was limited to
curricular-related activities or school-sponsored events on facilities the
university controlled].) Dominguez could not reasonably expect any
protection afforded by its special relationship with Colonial to reach
into the setting of a private residence.
       The special relationship exception may also apply when the
defendant is able to control the conduct of the dangerous third party.
(Brown v. USA Taekwondo, supra, 11 Cal.5th at p. 211.) In contending
Colonial was obligated to keep the home safe, Dominguez argues
Colonial negligently failed to control Kyle. Yet she failed to show
Colonial had a special relationship with Kyle that enabled it to prevent
his unprovoked assault. (See Regents of University of California v.
Superior Court, supra, 4 Cal.5th at p. 619; Brown v. USA Taekwondo
(2019) 40 Cal.App.5th 1077, 1094, affd. (2021) 11 Cal.5th 204 [USA
Taekwondo’s duty to protect plaintiff from coach’s sexual assault
stemmed from its special relationship ability to control coach’s
conduct].)
       C.    The Rowland Factors Counsel Against
             Imposing a Duty to Protect
       The Rowland court instructs us to balance foreseeability-related
factors and public policy factors in deciding whether to depart from an
implicated duty of care. (Brown v. USA Taekwondo, supra, 11 Cal.5th
at pp. 217–218; Cabral v. Ralphs Grocery Co. (2011) 51 Cal.4th 764,
771.) Based on these factors, we conclude that even if Colonial
controlled the home or shared a special relationship with Dominguez so
as to give rise to a duty to protect one or both plaintiffs, negligence
liability should be precluded in this case. In so holding, we are not
unmindful of plaintiffs’ devastating injuries and Kyle’s horrific acts of


                                   13
violence. Rather, guided by the Rowland factors, and particularly by
the unforeseeability of this unique and tragic event, we conclude that
imposing on an employer, like Colonial, a duty to ensure that a
working-from-home employee’s private residence is safe for visiting
coworkers and business associates would be entirely unfounded and
unfair.
             1.     The Rowland foreseeability-related
                    factors
      The foreseeability-related factors are “the foreseeability of harm
to the plaintiff, the degree of certainty that the plaintiff suffered injury,
[and] the closeness of the connection between the defendant’s conduct
and the injury suffered.” (Rowland, supra, 69 Cal.2d at p. 113; see
Cabral v. Ralphs Grocery Co., supra, 51 Cal.4th at p. 771.) Of these
three factors, whether the injury was foreseeable is the most
important in determining whether an exception should exist to the
duty to protect. (Regents of University of California v. Superior Court,
supra, 4 Cal.5th at p. 629.) Our task “ ‘is not to decide whether a
particular plaintiff’s injury was reasonably foreseeable in light of a
particular defendant’s conduct, but rather to evaluate more generally
whether the category of negligent conduct at issue is sufficiently likely
to result in the kind of harm experienced that liability may
appropriately be imposed.’ ” (Cabral, at p. 772; accord, Regents of
University of California, at p. 629.) We do, however, evaluate the kind
of third party conduct involved in light of all the surrounding
circumstances as probative in assessing generally whether the category
of Colonial’s alleged negligent conduct is sufficiently likely to result in
the kind of harm plaintiffs experienced. “What is ‘sufficiently likely’
means what is ‘ “likely enough in the setting of modern life that a
reasonably thoughtful [person] would take account of it in guiding
practical conduct.” ’ ” (Martinez v. Bank of America (2000) 82
Cal.App.4th 883, 895.)
       Of the three foreseeability-related factors, only one, the degree of
certainty that the plaintiff suffered injury, counsels in favor of a duty to



                                     14
protect. Undoubtedly, plaintiffs experienced serious injuries in this
case.
       With respect to the factor of the foreseeability of harm, plaintiffs
have produced no evidence that Colonial had actual knowledge that
Kyle posed a risk of harm to working-at-home employees. In his
deposition, the son of Colonial’s owner, who oversaw Fresno office
operations, testified he was unaware of Kyle’s mental health problems
and access to multiple firearms in the home. Plaintiffs presented no
evidence that any Colonial representative knew of Kyle’s PTSD and
gun use.
       Nor does a review of the surrounding circumstances emphasized
by plaintiffs make the shooting foreseeable: Holaday’s knowledge of
Kyle’s mental disorder, violent past, and gun use cannot be imputed to
Colonial. That is because, generally, an employee’s knowledge is
imputed to the employer only if that knowledge is within the scope of
the employee’s employment. (See Santillan v. Roman Catholic Bishop
of Fresno (2008) 163 Cal.App.4th 4, 10–12; Westman v. Clifton’s
Brookdale, Inc. (1948) 89 Cal.App.2d 307, 311.) The facts of Kyle’s
mental disorder, violent past, and gun use are not related to the
business of Holaday and Colonial, so Holaday had no duty to disclose
them. Kyle was not an employee nor did he conduct any business with
Holaday or Dominguez (or Schindler). For her part, Schindler asserts
that Colonial’s denial of any knowledge “is preposterous.” However,
“ ‘[a]n issue of fact can only be created by a conflict of evidence. It is
not created by “speculation, conjecture, imagination or guesswork.” ’ ”
(Lyons v. Security Pacific Nat. Bank (1995) 40 Cal.App.4th 1001, 1014.)
       Moreover, there were no reports of similar incidents that may
have put Colonial on notice of a potential murderous attack on
working-at-home employees. Plaintiffs offered no evidence of prior
threats or acts of violence by Kyle against Colonial employees or
anyone else, or of third party criminal acts by others against working-
at-home employees that would have portended this particular assault.
(Cf. Regents of University of California v. Superior Court, supra,
4 Cal.5th at pp. 629–630 [task force reports and incidents of


                                    15
unprovoked student violence placed postsecondary schools on notice of
possible on-campus student attacks]; Brown v. USA Taekwondo, supra,
40 Cal.App.5th at pp. 1097–1098 [reported incidents of Taekwondo
coaches engaging in improper sexual conduct with youth athletes made
such conduct foreseeable to governing organization]; Doe v. Roman
Catholic Archbishop of Los Angeles (2021) 70 Cal.App.5th 657, 676
[Archdiocese’s receipt of numerous reports of sexual assaults by clergy
in parish schools made foreseeable a priest’s sexual abuse of plaintiff at
parish school].)
       Schindler contends the shooting was “generally foreseeable”
because of the current prevalence of workplace violence as
acknowledged by Colonial in its workplace antiviolence policy. It is
undeniable that shootings and other forms of violence can and do
happen in the workplace. But for foreseeability in the context of a duty
to protect, “[m]ore than a mere possibility of occurrence is required
since, with hindsight, everything is foreseeable.” (Friedman v. Merck &
Co. (2003) 107 Cal.App.4th 454, 465.)
       The third foreseeability-related factor is the closeness of the
connection—or causal nexus—between the defendant’s conduct and the
injury suffered. Plaintiffs argue Colonial negligently failed to take
steps to ensure the home was safe from Kyle’s potential violence. In
cases like this one involving third party criminal conduct, “the
existence of an intervening act does not necessarily attenuate a
defendant’s negligence. Rather, ‘the touchstone of the analysis is the
foreseeability of that intervening conduct.’ ” (Regents of University of
California v. Superior Court, supra, 4 Cal.5th at p. 631; see Kesner v.
Superior Court, supra, 1 Cal.5th at p. 1148.) We discern no causal
nexus here. Kyle’s deranged and motiveless attack was so unlikely to
occur within the setting of modern life that a reasonably prudent
employer would not envision its occurrence in considering the
obligation to protect employees from reasonably foreseeable harm.
              2.    The Rowland public policy factors
       The public policy factors are “the moral blame attached to the
defendant’s conduct, the policy of preventing future harm, the extent of


                                   16
the burden to the defendant and consequences to the community of
imposing a duty to exercise care with resulting liability for breach, and
the availability, cost, and prevalence of insurance for the risk involved.”
(Rowland, supra, 69 Cal.2d at p. 113; Cabral v. Ralphs Grocery Co.,
supra, 51 Cal.4th at p. 781; accord, Issakhani v. Shadow Glen
Homeowners Assn., Inc., supra, 63 Cal.App.5th at pp. 927–928.)
      The public policy factors counsel against imposing a duty on
employers to ensure that working-at-home employees are safe from
third party criminal conduct. The extent of the burden to employers
having to shoulder such a duty and the consequences to affected
employees would be extremely onerous. First, employers would become
the insurers of the safety of working-at-home employees in the event of
any intentional harm, even if the employer had no reason to expect it.
This is an unrealistic obligation. To avoid liability, employers would be
compelled to undertake costly and time-consuming measures—among
them, inspecting the home for weapons and other safety hazards,
vetting all residents and visitors, and monitoring the daily activities of
residents, visitors, and the condition of the home at least during
working hours. Maintaining the safety of the home may also include
building a fence, posting security guards, and installing metal
detectors, security systems, and video cameras inside and outside the
home.
      Second, for employees, the employer’s efforts to avoid liability
would exact a high social cost. Employees would have to be willing to
accept their employer’s intrusions into their daily lives, the
modifications to their home, and working in a state of siege. Further,
an employer’s background checks could potentially endanger the
employees’ rights to privacy and association, and in certain instances,
would be prohibited. For example, federal and state laws would block
an employer’s access to the medical, criminal, and driving records of
employees and other occupants of the home. Employees would be faced
with surrendering these records to their employer on demand or face
possible termination or other job-related penalties. And what if those
records yielded embarrassing or potentially damaging information


                                    17
about one or more of the residents or visitors? Would the employer
have to make sure those individuals are banned from the home? Would
employees living in locations with higher crime rates or having visitors
and fellow residents with frequent law enforcement contacts be subject
to greater employer scrutiny? Would employers then be inclined to fire,
refuse to hire, or otherwise discriminate against those employees in
conditions of employment?
      Finally, when criminal conduct is induced by a mental disorder,
employers are not in the best position to stave off a violent outburst.
Thus, shifting the burden from medical professionals to employers to
deter such conduct would not necessarily prevent future harm to
working-at-home employees. Reasonable precautions would not likely
stop an irrational explosive attack or keep random victims from
sustaining injuries. For that reason, Colonial is neither morally
culpable nor blameworthy for its failure to anticipate or prepare for
Kyle’s PTSD-related shooting.
      Plaintiffs claim employers could avoid liability and the difficulties
of providing safety by simply refusing to allow employees to work at
home. However, this too would create substantial burdens. First, in
certain circumstances, like the recent pandemic’s stay-at-home orders,
many employees would be required to work at home. Second, many
employees need to work at home for purposes of child care, elder care,
or their own disabilities. Not allowing these employees to work at
home because their employer decided that someone else visiting or
residing in the home may present a risk of criminal activity would be
unduly difficult, particularly for those employees who could not afford
the expense of necessary child or elder care.
      As for insurance, the employer’s duty proposed by plaintiffs is
bordering on absolute liability which, due to its enhanced risk, would
result in increased premiums, if insurance would be available at all.
      From the foregoing discussion it clearly appears the Rowland
factors fail to support an employer’s duty to ensure that working-at-
home employees are safe from third party criminal harm. Additionally,
the lack of foreseeability and sound public policy counsel against the


                                    18
imposition of liability upon Colonial. Moreover, we are deeply
convinced the duty envisioned by plaintiffs must be rejected as patently
unfair and running counter to elementary justice.
      A final word in light of the extraordinary facts of this case.
Dominguez makes much of Colonial’s workplace antiviolence policy,
which Colonial purportedly unreasonably ignored. 10 Although
considered in her return as a duty question, Dominguez’s framing of
the issue is one of causation. She posits, “This case is about Colonial’s
failure to enforce its own policy which resulted in severe and lifelong
injuries to Dominguez.” Dominguez also submitted the declaration of
Michael Corcoran, a security expert. 11 He concluded that Colonial was
negligent and that its negligence caused Dominguez to suffer
“substantial harm.” 12 In Corcoran’s assessment, Colonial’s negligence
was due in part to its failure to explain and enforce the workplace
antiviolence policy and to provide employee training under the policy.
However, Dominguez offers no explanation of how or why these
measures would have deterred Kyle’s murderous attack. At best, this
aspect of Corcoran’s opinion and Dominguez’s reliance thereon is an
assertion of “abstract negligence” and does not show a causal link
between Colonial’s purported failure to implement its workplace


      10 As mentioned, Colonial’s workplace antiviolence policy
acknowledged workplace violence is a “growing nationwide concern”
and lists behaviors that may constitute workplace violence on and off
Colonial’s premises. Significantly, the policy clearly indicates how
Colonial would respond to such incidents, not, as Dominguez’s
argument implies, how Colonial would predict or anticipate such
incidents.
      11Michael Corcoran is president and owner of Workthreat Group,
LLC, which conducts individual security and building/area forensic
evaluations.
      12 The trial court declined to rule on Colonial’s numerous
objections to the admission of Corcoran’s declaration but stated it did
not rely on the document in denying Colonial’s summary judgment
motion.


                                   19
antiviolence policy and Kyle’s shooting rampage in the home. (Noble v.
L.A. Dodgers (1985) 168 Cal.App.3d 912, 917, 918 [expert’s claim
Dodgers’ security was “inadequate” without establishing a causal nexus
between the alleged negligence and injury was a “classic example” of
abstract negligence].)
IV. Plaintiffs’ Claim of Intentional Infliction of
       Emotional Distress Against Colonial
      “ ‘The elements of the tort of intentional infliction of emotional
distress are: “ ‘(1) extreme and outrageous conduct by the defendant
with the intention of causing, or reckless disregard of the probability of
causing, emotional distress; (2) the plaintiff’s suffering severe or
extreme emotional distress; and (3) actual and proximate causation of
the emotional distress by the defendant’s outrageous conduct. . . .’
Conduct to be outrageous must be so extreme as to exceed all bounds of
that usually tolerated in a civilized community.” [Citation.] The
defendant must have engaged in “conduct intended to inflict injury or
engaged in with the realization that injury will result.” ’ ” (Carlsen v.
Koivumaki (2014) 227 Cal.App.4th 879, 896; accord, Hughes v. Pair
(2009) 46 Cal.4th 1035, 1050.)
       Plaintiffs allege Colonial intentionally engaged in extreme and
outrageous conduct by failing to control or prevent Kyle from harming
plaintiffs when Colonial knew or reasonably should have known that he
was prone to violence. And as a proximate result of Kyle’s harm,
plaintiffs have suffered severe emotional distress.
       This cause of action fails as a matter of law. As discussed, there
are no triable issues that (1) Colonial knew or reasonably should have
known that Kyle posed a danger to plaintiffs—Kyle’s deadly
misconduct was unforeseeable, and (2) Colonial had no ability to control
Kyle.
V.     Plaintiffs’ Respondeat Superior Claims Against
       Colonial
       Plaintiffs also contend Colonial was vicariously liable under the
doctrine of respondeat superior based on Holaday’s status as a Colonial
employee. To support their derivative claims against Colonial for


                                   20
negligence, negligent supervision, and intentional infliction of
emotional distress, they argue Holaday was acting within the scope of
her employment with Colonial. 13 However, Dominguez’s theory of
Colonial’s respondeat superior liability fails to satisfy the threshold
criterion that Holaday was acting within the scope of employment. 14
       Under the doctrine of respondeat superior, “ ‘an employer may
be held vicariously liable for torts committed by an employee within
the scope of employment.’ ” (Patterson v. Domino’s Pizza, LLC (2014)
60 Cal.4th 474, 491, italics omitted; accord, Lisa M. v. Henry Mayo
Newhall Memorial Hospital (1995) 12 Cal.4th 291, 296.) “Under
certain circumstances, the employer may be subject to this form of
vicarious liability even for an employee’s willful, malicious, and
criminal conduct.” (Patterson, at p. 491; accord, Lisa M., at p. 297.)
“To be within the scope of employment, the incident giving rise to the
injury must be an outgrowth of the employment, the risk of injury
must be inherent in the workplace, or typical of or broadly incidental
to the employer’s enterprise.” (Torres v. Parkhouse Tire Service, Inc.
(2001) 26 Cal.4th 995, 1008; see Lisa M., at p. 299 [“The employment,
in other words, must be such as predictably to create the risk
employees will commit intentional torts of the type for which liability is
sought”].)
      Generally, the determination whether an employee has acted
within the scope of employment is a question of fact; it becomes a
question of law, however, where, as here, “ ‘the facts are undisputed




      13 Schindler argued there were triable issues that Colonial was
vicariously liable under the doctrine of superior liability in her
opposition to Colonial’s summary judgment motion. However, she has
omitted this argument in her return. We include Schindler in our
analysis because the respondeat superior theory did not apply in this
case as a matter of law.
      14We express no view on the merits of both plaintiffs’ direct
claims against Holaday.


                                   21
and no conflicting inferences are possible.’ ” (Mary M. v. City of Los
Angeles (1991) 54 Cal.3d 202, 213.)
       The record established that Holaday worked as a dispatcher and
employee supervisor for Colonial, a moving and storage company. Kyle
was unemployed and Holaday testified Kyle did not work for Colonial
before or at the time of the shooting. Nor is there any evidence that
Kyle assisted Holaday in her work for Colonial. Thus, Holaday’s
knowledge and management of Kyle’s mental disorder at home was a
personal family matter, entirely unrelated to her work for Colonial.
Indeed, Dominguez presented no evidence that Holaday was acting
within the scope of her employment when she allegedly failed to
forestall her son’s violent act. Instead, Dominguez merely repeats her
arguments that (1) Colonial knew of and benefited from Holaday’s
practice of working at home, and (2) Holaday’s conduct of allowing
Dominguez and Schindler into her home was negligent and outrageous.
       There is no triable issue that Holaday’s purported negligent or
intentional misconduct was not an outgrowth of or inherent in her work
for Colonial. Nor was it the type of activity that a company like
Colonial would perceive as resulting in a loss ordinarily considered as a
cost of doing business. (Farmers Ins. Group v. County of Santa Clara
(1995) 11 Cal.4th 992, 1004 [“ ‘A risk arises out of the employment
when “in the context of the particular enterprise an employee’s conduct
is not so unusual or startling that it would seem unfair to include the
loss resulting from it among other costs of the employer’s business” ’ ”].)
Respondeat superior liability does not apply here as a matter of law.
       Because we find summary judgment should have been ordered in
this case, we conclude the trial court misapprehended the dispositive
issues in denying Colonial’s motion for summary judgment. The triable
issues of fact the court found were inconsequential, irrelevant, or not in
dispute.




                                    22
                               DISPOSITION
       The petition for writ of mandate is granted and the requested
writ hereby issues. The respondent court is directed to vacate its order
of July 23, 2020, denying Colonial Van & Storage, Inc.’s motion for
summary judgment and enter a new and different order granting
Colonial’s motion for summary judgment. Colonial Van & Storage, Inc.,
is to recover its costs in this proceeding.
       CERTIFIED FOR PUBLICATION.




                                          LUI, P. J.
We concur:




      CHAVEZ, J.




      HOFFSTADT, J.




                                  23